Citation Nr: 0943757	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  00-02 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen 
claims for service connection for anemia, a back disorder, 
kidney stones, peptic ulcer disease, a prostate disorder, and 
varicose veins (claimed as a disorder manifested by swelling 
of the legs), including based on exposure to ionizing 
radiation.

2.  Entitlement to service connection for decreased 
testosterone, vertigo, a fractured left scapula, a disorder 
manifested by loss of control of the left leg and foot, 
headaches, impotence, a disorder manifested by left hip pain, 
loss of teeth, glaucoma, and a ruptured right rotator cuff, 
based on exposure to ionizing radiation.


REPRESENTATION

The Veteran represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from December 1945 to 
October 1947 and from September 1950 to September 1951.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1999 decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which denied the Veteran's petition to reopen his claims for 
service connection for anemia, spinal deterioration, a skin 
condition (tumors of the right arm and right leg and basal 
cell carcinoma of the nose and cheek), a ruptured right 
rotator cuff, a stomach disorder, fusion of five vertebrae, 
and a decreased level of iron in his blood, based on 
radiation exposure.

Service connection also was denied, on a de novo basis, for 
low testosterone, vertigo, a fractured left scapula, hearing 
loss of the right ear, a disorder manifested by loss of 
control of the left leg and left foot, migraine headaches, 
impotence, a disorder manifested by left hip pain, a prostate 
disorder, kidney stones, loss of teeth, and swelling of the 
legs, also claimed as due to radiation exposure.  

As well, service connection was denied for posttraumatic 
stress disorder (PTSD).



The Board remanded this case in June 2003.  And while on 
remand, the RO granted service connection for PTSD and 
bilateral hearing loss.  The Veteran then filed claims for 
higher initial ratings for these disabilities, which the RO 
granted in July 2006.  He did not continue to appeal for even 
higher ratings.  See AB v. Brown, Vet. App. 35, 38-39 (1993).

Also during this period the Veteran perfected appeals for 
service connection for cataracts and glaucoma.  But in a July 
2009 rating action, the RO granted service connection for 
cataracts, leaving only the claim for glaucoma as still 
at issue.

Also in that July 2009 rating action, the RO granted service 
connection for a skin disorder encompassing the Veteran's 
claims for basal cell carcinomas and for excision of tumors 
from his extremities.

The Board also sees, however, that the RO had earlier denied 
service connection for a ruptured right rotator cuff in a 
March 1995 rating action.  And, in response, the Veteran 
filed a timely notice of disagreement (NOD) in April 1995.  
But the RO did not issue him a statement of the case (SOC) 
regarding this claim; therefore, it has remained pending.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As also explained in the prior remand, the claim for 
decreased iron in the blood is actually no more than a 
recharacterization of the previously claimed and denied 
anemia.  Also, the claimed spinal deterioration is merely a 
recharacterization of the previously claimed and denied low 
back disorder.  And the claimed swelling of the legs is no 
more than a recharacterization of the previously claimed and 
denied varicose veins.  

Because of the prior denials, the claims for service 
connection, based on radiation exposure, for anemia, a back 
disorder, kidney stones, peptic ulcer disease, varicose 
veins, and a prostate disorder, first must be reopened with 
new and material evidence to warrant de novo readjudication.  
38 C.F.R. § 3.156.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The claims for anemia, a back disorder, kidney stones, peptic 
ulcer disease, a prostate disorder, varicose veins, decreased 
testosterone, vertigo, a fractured left scapula, a disorder 
manifested by loss of control of the left leg and foot, 
headaches, impotence, a disorder manifested by left hip pain, 
loss of teeth, and a ruptured right rotator cuff are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.


FINDINGS OF FACTS

1.  Service connection for a low back disorder, kidney 
disorder, and varicose veins was denied by the RO in February 
1966.  Notice was provided and there was no appeal regarding 
service connection for varicose veins.  

2.  In August 1966, the Board denied service connection for 
back and kidney disorders.

3.  In September 1984, the RO denied service connection, 
claimed as due to radiation exposure, for anemia, a low back 
disorder, kidney stones, a prostate disorder, and peptic 
ulcer disease.  The Veteran did not perfect timely appeals.  

4.  In a March 1995 rating decision, the RO denied a petition 
to reopen his claims for service connection for spinal 
deterioration, a stomach disorder with subtotal gastric 
resection, fusion of five vertebrae, and anemia (and service 
connection for a ruptured right rotator cuff).  In April 
1995, he noted disagreement with those denials; however, a 
SOC was not issued.

5.  In a May 1995 rating decision, the RO again denied a 
petition to reopen the claim for service connection for 
anemia.  

6.  A SOC regarding the claim for service connection for 
anemia was issued in May 1995, but the Veteran did not 
perfect a timely appeal by filing a VA Form 9 or equivalent 
statement concerning this claim.

7.  But additional evidence submitted since the February 
1966, September 1984, and May 1995 RO decisions is so 
significant that it must be considered in order to fairly 
decide the merits of the Veteran's claims for anemia, a back 
disorder, kidney stones, peptic ulcer disease, a prostate 
disorder, and varicose veins.


CONCLUSIONS OF LAW

1.  The February 1966 rating decision denying service 
connection for varicose veins is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The September 1984 rating decision denying service 
connection for a back disorder, kidney stones, a prostate 
disorder, and peptic ulcer disease is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  The May 1995 rating decision denying service connection 
for anemia is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).

4.  However, there is new and material evidence since those 
decisions to reopen these claims.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board is reopening several claims on the 
basis of new and material evidence.  The Board is then 
remanding these claims to the RO via the AMC for further 
development before readjudicating these claims on their 
underlying merits (de novo).  So the Board need not, at this 
juncture, discuss whether there has been compliance with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act (VCAA).

This determination is better made once the additional 
development of the claims, on remand, is completed.

There also is no need to discuss whether there has been 
sufficient VCAA notice to comply with the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), including insofar as 
apprising the Veteran of the specific reasons his claims were 
previously denied so he would have the opportunity to respond 
by providing evidence that would overcome these prior 
deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006), wherein VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
This is because his claims are being reopened, regardless.  
So even assuming for the sake of argument that he did not 
receive the type of notice contemplated by Kent, this is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

Whether there is New and Material Evidence to Reopen the 
Claims for Service Connection for Anemia, a Back Disorder, 
Kidney Stones, Peptic Ulcer Disease, a Prostate Disorder, and 
Varicose Veins based on Exposure to Ionizing Radiation

Service connection for varicose veins as well as disorders of 
the low back and kidneys was denied in a February 1966 rating 
decision.  The rating decision regarding varicose veins 
became final as the Veteran did not appeal the decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  

Service connection for disorders of the low back and kidneys 
was again denied in a March 1966 rating decision.  An August 
1966 decision of the Board upheld those denials of service 
connection for the back and kidney disorders.  The Board's 
decision is final and subsumed the RO's decision earlier 
denying these claims.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.1100,  20.1104.  

In September 1984, the RO denied service connection, claimed 
as due to radiation exposure, for anemia, a low back disorder 
(claimed as a ruptured lumbar disc with arachnoiditis), 
kidney stones, a prostate disorder, peptic ulcer disease, and 
a skin disorder manifested by tumors on the left arm and left 
leg and basal cell carcinoma of the face.  The RO notified 
the Veteran of that decision in November1984 and he did not 
appeal that determination.  Thus it became final and  binding 
on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

In September 1994, the Veteran submitted an application to 
reopen his claims for service connection for spinal 
deterioration, a skin disorder (dermatitis of both hands, and 
basal cell carcinoma of the nose and cheek), a stomach 
disorder with subtotal gastric resection, fusion of five 
vertebrae, and anemia, claimed as decreased level of iron in 
the blood (treated with transfusion and intravenous 
injections).  The Veteran also claimed entitlement to service 
connection for a ruptured right rotator cuff, as well as for 
tumors on his right arm and right leg.

In a March 1995 rating decision the RO denied service 
connection for these disabilities.  It was noted that the 
Veteran did not have a radiogenic disease as outlined in 
38 C.F.R. § 3.311(b)(2).  He timely noted his disagreement 
with that determination in a statement received in April 
1995.  

A rating decision in May 1995 again denied the petition to 
reopen the claim for service connection for anemia due to 
radiation exposure.

A SOC was issued later in May 1995 addressing whether new and 
material evidence had been submitted to reopen the claim for 
service connection for anemia as due to radiation exposure.  
However, the Veteran did not subsequently file a timely 
substantive appeal (VA Form 9 or equivalent) in response to 
perfect his appeal to the Board concerning this claim. 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, etc.  So 
there is finality concerning that claim, too.   
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Since, however, the RO failed to issue a SOC regarding the 
remaining claims for service connection for spinal 
deterioration, a skin disorder, ruptured right rotator cuff, 
a stomach disorder with subtotal gastric resection, and 
fusion of five vertebrae; that March 1995 rating action is 
not final and binding regarding these other claims.

Consequently, the claim for service connection for a ruptured 
right rotator cuff will be reviewed on a de novo basis and 
remanded.

In August 1999, the RO received the Veteran's current 
application to reopen his claims for service connection.   

It must first be determined whether new and material evidence 
has been received such that the claims may be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Under the regulation, it states 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (as in effect at the 
time of the Veteran's August 1999 application to reopen the 
claims).

The evidence submitted since the February 1966, September 
1984, and May 1995 RO decisions consist of VA treatment 
reports, private medical records, the written statements and 
testimony of the Veteran, the opinions of a private 
physician, reports from the Under Secretary for Health, 
reports from the Director of Compensation and Pension 
Service, and reports from the Defense Threat Reduction Agency 
(DTRA).  

In applying the required analysis to the evidence submitted 
since the last final and binding decisions, the Board finds 
there is new evidence-in particular, private physicians' 
comments and opinions regarding the etiology of the Veteran's 
disabilities as well as DTRA estimated radiation doses 
(including revised estimates) he received in service - so 
also material and requires reopening of his claims.  These 
statements and reports are so significant that they must be 
considered in order to fairly decide the merits of his 
claims.  38 C.F.R. § 3.156(a).  

Before readjudicating the claims on their underlying merits, 
however, further development is required.  And this 
additional development will be accomplished on remand.


ORDER

Since there is new and material evidence, the claims for 
service connection for anemia, a back disorder, kidney 
stones, peptic ulcer disease, a prostate disorder, and 
varicose veins based on exposure to ionizing radiation are 
reopened.  To this extent, only, these claims are granted.


REMAND

Once claims, as here, are reopened on the basis of new and 
material evidence, they must be readjudicated on their 
underlying merits, but only after ensuring the duties to 
notify and assist under 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 have been satisfied.  See also Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled 
on other grounds sub nom. in Winters v. Gober, 219 F.3d 1375, 
1378 (Fed. Cir. 2000).  This second step is applicable only 
when the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).



The claims file contains private medical opinions indicating 
variously diagnosed disabilities are related to radiation 
exposure during the Veteran's military service.  The RO has 
assisted in gathering the necessary information for these 
claims, including obtaining the estimated doses of radiation 
he was exposed to during Operation Crossroads, as well as 
medical nexus opinions.

In April 2002, based on estimated doses provided by DTRA, the 
Director of Compensation and Pension Service concluded that 
it was unlikely that anemia, osteoporosis, low testosterone 
with impotence, stomach ulcer, and basal carcinoma were 
attributable to radiation exposure.  

More recently, however, in March 2007, the estimated dose of 
radiation the Veteran received in service was revised.  In 
fact, his basal cell carcinomas were found to be attributable 
to radiation exposure.  Hence, in light of the medical 
opinions as well as the updated data regarding his exposure 
to radiation in service, further medical comment is needed 
regarding the etiology of his claimed disabilities and their 
possible correlation with that radiation exposure.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); and 38 C.F.R. § 3.159(c)(4).

In the prior Remand it was noted the Veteran had sustained at 
least one 
post-service, on-the-job back injury for which it appears he 
may have received Workman's Compensation, including a 
ruptured lumbar disc in 1970.  The RO requested that he 
provide the necessary information to obtain these records, 
but he did not respond to this request.  Since, however, his 
claims require the other development mentioned, the RO/AMC 
should again attempt to obtain these records.

A December 2008 letter indicates a VA vocational assessment 
of the Veteran was conducted.  But it is unclear from the 
record if an additional vocational rehabilitation folder was 
generated.  This should be clarified, and if so, the folder 
obtained and associated with the claims file for 
consideration in this appeal.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)


1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all VA and non-VA health care 
providers who have provided treatment for 
his claimed disabilities.  When the 
requested information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained.   

2.  Also ask the Veteran to provide as 
much information as possible concerning 
any Workman's Compensation claims he has 
filed since his discharge from military 
service in 1951, including any claim filed 
for a job-related low back injury in 1970 
or thereabouts.  His response should 
include the claim number or other 
identifying information, as well as all 
clinical sources involved in treatment or 
evaluation relevant to either such injury 
or such claim.  Obtain any workman's 
compensation decision and all associated 
records.  If after the appropriate 
requests the efforts to obtain these 
records prove futile, then document this 
in the claims file and notify the Veteran 
accordingly.  38 C.F.R. § 3.159(c).

3.  If the Veteran has a VA vocational 
rehabilitation folder, obtain it and 
associate it with his claim files for 
consideration in this appeal.  

4.  Refer this case to an appropriate 
physician for a medical nexus opinion as 
to whether it is at least as likely as not 
the claimed disabilities - including 
anemia, a back disorder, kidney stones, 
peptic ulcer disease, a prostate disorder, 
varicose veins, decreased testosterone, 
vertigo, a fractured left scapula, a 
disorder manifested by loss of control of 
the left leg and foot, headaches, 
impotence, a disorder manifested by left 
hip pain, loss of teeth, glaucoma, and a 
ruptured right rotator cuff, resulted from 
the Veteran's military service, but 
especially from his exposure to ionizing 
radiation.

In making this critical determination, 
consider the medical opinions already on 
file both for and against these claims 
addressing the likely etiology of these 
claimed conditions, including in terms of 
whether they are attributable to said 
radiation exposure.

4.  Then readjudicate the claims in light 
of the additional evidence.  If they are 
not granted to the Veteran's satisfaction, 
send him a SSOC and give him and 
opportunity to submit additional evidence 
and/or argument in response before 
returning the files to the Board for 
further appellate consideration.

The Veteran need take no action unless otherwise notified.  
He has the right to submit additional evidence and argument 
concerning the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


